SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

156
CA 14-01368
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND VALENTINO, JJ.


TAG MECHANICAL SYSTEMS, INC.,
PLAINTIFF-RESPONDENT,

                     V                                             ORDER

DWORKIN CONSTRUCTION CORP. (USA),
DEFENDANT-APPELLANT.


DAVID O. WRIGHT, PEEKSKILL, FOR DEFENDANT-APPELLANT.

D’ARRIGO & COTE, LIVERPOOL (ROBERT M. COTE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered May 7, 2014. The order denied
defendant’s motion to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court